Citation Nr: 1759621	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for back disability

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2016, the Board remanded the claims for service connection for back, cervical spine, and right leg disabilities for additional development and denied the claim for service connection for a right hip disability.  The Veteran appealed the June 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court vacated the Board's June 2016 decision that found the Veteran was not entitled to service connection for a right hip disability and remanded the matter for action consistent with the terms of a Joint Motion for Partial Remand (JMPR).  In the February 2017 JMPR, the parties agreed that the Board failed to provide adequate reasons and bases for its denial of entitlement to service connection for a right hip disability.  


FINDINGS OF FACTS

1.  A back disability was not shown in active service or for many years thereafter, and the only medical opinions of evidence to address the etiology of a back disability weigh against the claim.

2.  A cervical spine disability was not shown in active service or for many years thereafter, and the only medical opinions of evidence to address the etiology of a cervical spine disability weigh against the claim.

3.  A right hip disability was not shown in active service or for many years thereafter, and the only medical evidence weighs against the claim.

4.  A right leg disability was not shown in active service or for many years thereafter, and the only medical opinions of evidence to address the etiology of a right leg disability weigh against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of a back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection of a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

3.  The criteria for service connection of a right hip disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  The criteria for service connection of a right leg disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Factual Background

In a February 2012 Statement in Support of Claim the Veteran sought service connection for disabilities of his back, neck, right hip, and right leg.  

The Veteran's service treatment records (STRs) are void of complaint of or treatment for any condition of his back, neck, right hip, or right leg.  STRs from October 1965 indicated the Veteran treated for a boil on his right ear.  No other complaints were noted.  In an October 1966 STR the Veteran was noted to be in generally good health.  In his April 1967 separation examination, the Veteran was found to be in good health, with no symptoms or complaints related to his back, neck, right hip, or right leg.  In his concurrent report of medical history the Veteran denied swollen or painful joints, recurrent back pain, arthritis, and bone, joint, or other deformity.  He did not report any complaints or symptomology regarding his back, neck, right hip, or his right leg.  

In November 1998, a VA medical center (VAMC) physical medicine consult note showed the Veteran to have reported chronic lower back pain with pain and numbness of his legs and feet.  

A January 1999 VAMC mental health note, indicated the Veteran had intermittent, but chronic back pain and a recent onset of right hip pain one month ago.  

In January 1999, a VAMC lumbosacral X-ray showed mild degenerative disc disease at L4-5 with moderate facet arthropathy L4-5 and L5-S1.

In February 1999, an VAMC physical therapy preliminary assessment note showed that the Veteran presented for treatments for his low back.  He reported that his back pain had been a chronic problem for the prior 15 years.  He reported pain that radiated into both hips and legs.

In March 1999, a VAMC physiatrist note indicated the Veteran had complaints of right shoulder and hip pain at 10 out of 10.  He denied neck pain.  He denied any active injury.

In March 1999, a VAMC hip X-ray indicated the Veteran had no significant right hip abnormality present.

In February 2000, a VAMC physiatrist consult noted the Veteran had chronic pain syndrome involving his low back, hips, and shoulders.  

In a June 2000 statement to the VA, the Veteran reported having a bad back and hip.  He stated he fell off a tank when it had snowed.

In October 2000, a VAMC provider note indicated that the Veteran had multi-joint pain, which included right hip, right knee, left elbow, left shoulder, and lower back pain.  He reported having been kicked by a cow twice three weeks prior in his left hip.  He also reported that three weeks prior he had fallen down the steps and injured his right hip.

In June 2001, VAMC records indicated the Veteran had pain in his shoulder, elbow, hip, and low back.  X-rays were noted to show osteoarthritis of the lumbar spine, but a normal left hip.  The hip and lumbar spine were noted to have functional range of motion.  

In November 2001, a VAMC hip X-ray indicated the Veteran had low back and bilateral hip pain which radiated down his right leg.  He was found to have Grade I spondylolisthesis of L4 on 5, not obviously changed since a prior X-ray in 1999 and an intact pelvis and hips.  His hips were also found to be symmetrical and normal.

In a November 2001 patient health questionnaire, the Veteran reported lower back and right hip pain.  He stated that his pain began 25 years prior when he injured his back lifting a transformer.  

In December 2001, a VAMC outpatient note indicated the Veteran had a history of back pain.  The Veteran recalled doing a lot of heavy lifting in the military and having some strain to his back.  He denied any specific injury such as a motor vehicle accident or trauma, but stated he had repetitive motion-type injury that had become uncomfortable.  He had no other complaints at that time.

In a December 2001, VAMC physiatrist note, the Veteran complained of multiple areas of pain, mainly in his right hip and low back.  An X-ray showed his right hip to be intact, but that his back had spondylolisthesis.

In March 2002, a VAMC outpatient note showed that the Veteran had an MRI which showed no significant disease, but some degenerative joint disease of the low back.  There was no foraminal stenosis or spinal stenosis.  The Veteran indicated that the most pain he experienced was to this right leg.  The Veteran recalled injuring his right leg in 1979 after lifting a transformer while working.  He stated that his discomfort had been persistent.  The Veteran also stated that his history was negative for any back traumas other than lifting the transformer in 1979 that caused him pain.  

In a December 2002 private treatment record, the Veteran filled out a personal medical history.  He indicated that he had severe lower back pain which went into his right hip and leg.  He stated that his problems began in August 1979 when he unloaded a transformer from a pick-up truck onto a dock and wrenched his back, which took him to his knees.  He stated that after the injury his lower back immediately hurt.  He also stated that the pain began to go into his right hip and leg about 12 years ago.

In a December 2002 private medical record, the Veteran presented with pain in his lumbopelvic spine and down and through his right leg, primarily the anterior portion of his right hip.  The Veteran reported being injured in 1979 while working and that his pain progressively got worse.

A December 2002 vocational rehabilitation report indicated that the Veteran had a work injury which occurred in August 1979.  The Veteran stated that he was lifting a transformer which weighed in excess of 100 pounds onto a dock from a truck when he felt a jolt and pain in his lower back.

In a January 2003 letter, a chiropractor who examined the Veteran stated that the Veteran was suffering from permanent progressive neurological deficits which effected his lumbopelvic spine and his right lower extremity.  It was that chiropractor's opinion that the Veteran's conditions all related to his August 1979 work accident.

In an April 2003 letter to the SSA, a VA staff physician reported that the Veteran had chronic low back pain with radiculopathy secondary to a Grade I spondylolisthesis and instability of the lumbosacral spine in the low back region.  The VA physician reported that the Veteran's back pain started after the Veteran lifted a transformer in 1979.   

In an April 2003 statement to the SSA, the Veteran stated that in the course of his work duties from 1972 to 1981 he frequently lifted heavy equipment.  He stated that in 1979 he blew out 2 discs in his back while lifting heavy transformers.  He stated that he suffered from systematic back pain ever since that injury.  

In a March 2011 VA mental health examination, the Veteran reported his past military history as positive for injuring his wrist when closing a tank hatch and jamming his left index finger in a machine gun.  He also reported having had a hernia surgery while stationed overseas. 

In an August 2011 VA general medical examination, the Veteran reported that he had arthritis in his upper back and pain in his right hip.  In his report of medical history he did not report that he had any injury regarding his back, neck, right hip, or right leg.  Upon examination, the Veteran had right lower back pain, which radiated to his right lower leg.  He had dull, achy neck pain which radiated into his bilateral arms.

In a February 2012 Statement in Support of Claim, the Veteran stated that he had received in-service treatment for his right hip, right leg, and back condition.

In a March 2012 Statement in Support of Claim, the Veteran stated that while working on tanks he had to unload rounds, he did a lot of twisting, and that the tank maintenance took a toll on his body.  He also reported that his right leg was getting smaller and that he took a lot of bounces and spills around the tanks.

In a March 2012 personal statement, the Veteran reported that he hurt his hip when he fell off a tank and landed on a tool box.  He stated that his hip always had pain and got worse as he has aged.

In his January 2014 Form 9 Appeal to the Board of Veteran's Appeals, the Veteran stated that he had back problems while in-service.  He reported that his back problems began in 1965 while stationed overseas when he fell off of a tank and landed on a tool box.  He stated that his back, right hip, and right leg problems began at that time.  He also stated that medical attention was provided at that time.

In December 2014, the Veteran submitted a statement wherein he reported going to a chiropractor after he separated from service.  He stated that the chiropractor did adjustments on his back over the years.  He also stated that the chiropractor had been dead a long time and he was not sure if the records were available.

In a February 2016 private medical provider patient health questionnaire, the Veteran reported that he fell off a tank while in-service and that he lifted a transformer while at work.  

In July 2016, a VA examination diagnosed the Veteran with degenerative arthritis of the spine and thoracic costal/lumbosacral and pelvic dysfunction.  The Veteran reported that he had lower back pain after he fell off a tank while in-service in 1966.  He stated that he did not seek medical attention at that time, but had constant lower back pain since then.  His neck pain was diagnosed as osteoarthritis of the cervical spine.  He stated that his neck pain began a few years back and that he could tell when his lower back went out, as the pain worked its way up to his shoulders.  
He reported that his pain went down his right leg daily and lasted from 10 minutes to hours.  He denied knee pain.  No other pertinent physical findings, complications, conditions, signs or symptoms related to any of the Veteran's right leg conditions were found or noted in the examination.  

In an April 2017 VA examination, the Veteran reported falling off a turret of a tank in 1966 in Germany and hit a tool box on the way down.  He reported that he did not seek medical treatment, but that it was how he injured his neck, back and right leg.  The examiner determined that the Veteran's neck and back disabilities were less likely than not related to service as the examiner opined that the Veteran's multilevel degenerative disc disease and degenerative joint disease of the cervical and lumbar spine were consistent with the natural aging process, and not a specific trauma or injury, which would typically be more localized.  The examiner also found the radiculopathy of pain of the right leg was most likely related to the multilevel degenerative disc disease and degenerative joint disease of the Veteran's cervical and lumbar spine.

In his September 2017 Informal Hearing Presentation, through his representative, the Veteran stated that in 1966 he fell off a tank while on active duty, incurring injury.  He also stated that he did not seek treatment following his in-service injury.  The Veteran also stated that his right leg disability is secondary to his spine problems.

Direct service connection necessitates that the Veteran's back, neck, right hip, and right leg disabilities were related to an injury or disease incurred in service.  The evidence of record, however, does not support such a finding.  Though the Veteran previously stated that he did seek in-service treatment for injuries to his back, neck, right hip, and right leg, he also has provided conflicting statements that he did not seek such treatment.  The Veteran's STRs support his contentions that he did not seek treatment while in-service for any injury to his back, neck, right hip, or right leg.  Additionally, though the Veteran stated that he experienced constant hip pain since his in-service injury, his STRs do not support such a contention, as the Veteran did not report any symptomology or complaints regarding his right hip during his service or in his 1967 separation examination.  Also, in his January 1999 VAMC mental health note he stated that his hip pain began a month prior, again not consistent with his statements that he has had hip pain since service.  In addition, in his December 2002 private medical provider personal medical history, the Veteran stated that his hip pain had begun 12 years after his 1979 back injury, again, not consistent with his contentions that he has had hip symptoms since service.  Struck v. Brown, 9 Vet. App. 145 (1996); Rucker v. Brown, 10 Vet. App. 67 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   Thus, the evidence of record does not support that the Veteran was experiencing back, neck, right hip or right leg pain since his time in-service, as there is no objective evidence that the Veteran had continuity of symptomology for these disabilities after his service.  The Board notes that the Veteran's December 2014 statement indicated that he did receive private medical care after his separation from service for his back complaints, however, the Veteran's August 2016 VA 21-4142 did not identify this chiropractor as having providing him care or authorize VA to obtain any records from this provider.  As such, the evidence of record establishes that the Veteran began treatment for low back pain in the late 1990's and related the on-set of his pain to a work injury which occurred in 1979.  In his February 1999 VAMC physical therapy preliminary assessment, the Veteran reported low back pain for 15 years - not since his active service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Board notes that other than his December 2001 VAMC outpatient note, wherein he reported repetitive motion while in-service, the Veteran did not identify an in-service accident to a medical provider and relate his back, neck, right hip, and right leg pain to such an in-service injury, until his July 2016 VA examination.  Finally, the April 2017 VA examiner did not relate the Veteran's back, neck, or right leg disabilities to his report of an in-service injury.  Specifically, the examiner opined that the Veteran's disabilities were more likely than not caused by aging than by in-service trauma.

The Board also notes that in letters in March 2002, December 2002, January 2003, and April 2003 multiple medical professionals wrote opinions all relating the Veteran's back, neck, right hip, and right leg symptomology and disabilities to his 1979 work related injury.  Additionally, in statements and/or questionnaires in November 2001, December 2002, and April 2003, the Veteran, himself, related his back, neck, right hip, and right leg pain to his 1979 work accident and did not report that any injury had occurred in-service.  In his December 2001 VAMC treatment the Veteran denied in-service accident or trauma.  In March 2002 the Veteran again specifically denied any back trauma besides his 1979 work related injury.  He also did not report any in-service injury to his back, neck, right hip, or right leg in his August 2011 VA examination.  Indeed, other than a June 2000 statement to VA wherein he stated he fell off a tank and the December 2001 report of repetitive motion, the evidence of record showed that the Veteran did not report an in-service injury or relate any of his pain complaints to an in-service injury until his official claim for service connection for these disabilities in March 2012.

Thus, the Board finds that objective evidence of record does not establish that the Veteran's back, neck, right hip, or right leg disabilities were related to an injury or disease incurred in service or that the Veteran had continuity of symptomology for such disabilities since his separation from service such that service connection is warranted.  

The Board finds the April 2017 VA examiner's medical opinion highly probative to the issue of whether the Veteran's back, neck, and right leg disabilities are related to service.  The examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinion was based on a review of the claims file and an interview of the Veteran. The examiner's review of the Veteran's claims file consists of his service treatment records and post-service medical evidence, and his contentions, upon which the examiner relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving her opinion. 

Significantly, the Veteran has not presented or identified any medical opinion that supports the claims for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  In fact, the other medical opinions of record in this matter are also in opposition of an award of service connection.  As stated above, numerous medical professionals submitted statements relating the Veteran's back, neck, right hip, and right leg disabilities to his 1979 work related injury.  None of those providers related the Veteran's disabilities to his service.  The Board finds, then, that the medical opinions of record show that the Veteran's back, neck, right hip, and right leg disabilities are not related to service.

The Board also notes that the Veteran has not been afforded a VA examination regarding his right hip.  The Board finds that such an examination is not warranted.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this matter, the standards of McLendon are not met as to a right hip disability, as the evidence of records fails to indicate that there is competent evidence that a right hip disability may be associated with the Veteran's service or with another service-connected disability.  

The Board has considered the Veteran's lay statements.  The Board, as fact finder, must make credibility determinations and weigh the lay and medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Competent evidence may not be rejected unless it is found to be mistaken or otherwise deemed not credible.  McLendon, 20 Vet. App. at 84.  When assessing the credibility of lay statements, the Board may consider factors such as facial plausibility, bias, self-interest, conflicting statements, and consistency with the other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As set forth above, the Veteran repeatedly related his back, neck, right hip, and right leg symptoms to a 1979 work related injury.  He also denied specific injury or trauma to his back, neck, right hip, and right leg - specifically denying in-service accident or trauma in December 2001.  Thus, the Board finds that although the Veteran is competent to describe observable symptoms of back, neck, right hip, and right leg pain, his inconsistencies weigh against his credibility as to the assertion of an in-service injury or post-service continuity of symptomatology.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Furthermore, the Board finds that the Veteran is not competent to opine as to the etiology of the his current disabilities, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinion that the his back, neck, right hip, and right leg disabilities were caused by an in-service injury are not credible, do not constitute competent medical evidence, and lack probative value. 

Finally, the Board notes that the Veteran has also claimed that his right leg disability is secondary to his back disability.  As detailed above, service connection for a back disability has been denied.  Accordingly, the secondary service connection claim is moot.  38 C.F.R. § 3.310 (2017). 

In sum, the claims file does not contain competent and credible evidence that the Veteran's back, neck, right hip, or right leg disabilities are related to service.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for back disability is denied.

Entitlement to service connection for cervical spine disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a right leg disability is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


